Name: Commission Regulation (EEC) No 3310/92 of 16 November 1992 suspending advance fixing of the export refunds on certain products processed from maize
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 92 Official Journal of the European Communities No L 331 /15 COMMISSION REGULATION (EEC) No 3310/92 of 16 November 1992 suspending advance fixing of the export refunds on certain products processed from maize Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the products concerned be temporarily suspended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the second subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas, in view of the monetary situation, there is a danger that the continuation of the present system could give rise to speculative operations ; whereas the advance fixing of the export refunds on certain products processed from maize should therefore be urgently suspended ; Article 1 Advance fixing of the export refunds on products of CN codes 1102 20 and 1103 13 is hereby suspended from 17 to 19 November 1992. Article 2 This Regulation shall enter into force on 17 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p . 1 .